UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------x
LANDSTAR SYSTEM, INC.,
                                             NOT FOR PUBLICATION

               Plaintiff,                    MEMORANDUM AND
                                             ORDER ADOPTING
                                             REPORT AND
                                             RECOMMENDATION

                                             15-CV-7179 (KAM)
                    -against-


AMERICAN LANDSTAR LOGISTICS
CORP., AMERICAN LANDSTAR MOTOR
TRANS INC. f/k/a AMERICAN
LANDSTAR TRANSPORT INC.
and AMERICAN LANDSTAR
TRANSPORTATION INC.,


               Defendants.
-------------------------------------x
MATSUMOTO, United States District Judge:

          Plaintiff Landstar System Inc. brings this Motion for

Damages (“Motion”) against defendants American Landstar

Logistics Corp., American Landstar Motor Trans Inc. f/k/a

American Landstar Transport Inc., and American Landstar

Transportation Inc., for damages on plaintiff’s claims for

direct and contributory federal trademark infringement, unfair

competition, and false designation of origin under Sections 32

and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), as

well as punitive damages on plaintiff’s claims for New York

common law trademark infringement and unfair competition.


                                 1
           Plaintiff seeks trebled actual damages of

$31,985,256.51 pursuant to 15 U.S.C. § 1117, or $6,000,000 in

statutory damages.   Plaintiff also seeks attorneys’ fees in the

amount of $197,878 and $6,301.66 in costs, as well as punitive

damages.   Defendants do not oppose plaintiff’s Motion for

Damages.   On January 8, 2019, United States Magistrate Judge

Vera Scanlon issued a Report and Recommendation (the “R&R”)

recommending that plaintiff be awarded $375,000 in statutory

damages under the Lanham Act, as well as reasonable attorneys’

fees and costs.   None of the parties has objected to the R&R.

For the reasons stated below, the court adopts the R&R with

modification as to the amount of statutory damages.

                        I.   LEGAL STANDARD

           A district court “may accept, reject, or modify, in

whole or in part, the findings and recommendations made by the

magistrate judge” in a Report and Recommendation.   28 U.S.C. §

636(b)(1)(C).   Where no objections are made, the court need only

review for clear error on the face of the record.   See Urena v.

New York, 160 F. Supp. 2d 606, 609-10 (S.D.N.Y. 2001) (quoting

Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985));

Baptichon v. Nev. State Bank, 304 F. Supp. 2d 451, 453 (E.D.N.Y.

2004), aff’d, 125 F. App’x 374 (2d Cir. 2005).




                                 2
                             II.    DISCUSSION

            The court assumes familiarity with the facts of the

instant action as thoroughly set forth in Magistrate Judge

Scanlon’s R&R.     (See ECF No 79, R&R, at 2-7.) 1       The R&R

recommends that plaintiff be awarded $125,000, as against each

of the defendants individually, for a total of $375,000 in

statutory damages under the Lanham Act, as well as reasonable

attorneys’ fees and costs.

            Upon review, the court adopts Magistrate Judge

Scanlon’s thorough and well-reasoned recommendation regarding an

award of statutory damages, with modification to the amount of

statutory damages to which plaintiff is entitled.            On review,

the court also adopts Magistrate Judge Scanlon’s recommendation

that plaintiff is entitled to attorneys’ fees and costs.

         a. Statutory Damages

            Magistrate Judge Scanlon found that plaintiff was

entitled to statutory damages under Section 1117 of the Lanham

Act. (R&R at 10-14.)      The R&R limited plaintiff’s requested

damages award to a total of $375,000 in statutory damages, or

$125,000 for the infringing use of “Landstar” in each of the

three defendant’s names, on the basis that, “[p]laintiff’s

request for an award of $2,000,000 per mark is too high in the



1 Citations to page numbers refer to those numbers assigned by the Electronic
Filing System (“ECF”).

                                      3
‘absence of documentation of [d]efendants’ profits, evidence of

sales from legitimate retailers, or fraud or misconduct before

the tribunal.’” (Id. at 14 (collecting cases).)

            It is well-established that “[t]he obligation to

preserve evidence arises when the party has notice that the

evidence is relevant to litigation or when a party should have

known that the evidence may be relevant to future litigation.”

Fujitsu Ltd. v. Fed. Exp. Corp., 247 F.3d 423, 436 (2d Cir.

2001) (citing Kronisch v. United States, 150 F.3d 112, 126 (2d

Cir.1998).    A party who fails to preserve and produce evidence

it had reason to know would be relevant to a litigation may be

liable for sanctions at the discretion of the court.    Id.    Where

defendants liable for damages pursuant to a Lanham Act violation

fail to produce records to enable an accurate assessment of

damages, “defendants must bear the burden of uncertainty,” and

damages may be calculated using indirect and circumstantial

evidence.    Louis Vuitton S.A. v. Spencer Handbags Corp., 765

F.2d 966, 972 (2d Cir. 1985) (citation omitted).

            “When a party frustrates proof of damages, either by

withholding facts or through inaccurate record-keeping, any

doubts about the actual assessment of damages will be resolved

against that party, and the fact-finder may calculate damages at

the highest reasonably ascertainable value.”    Chesa Int'l, Ltd.

v. Fashion Assocs., Inc., 425 F. Supp. 234, 238 (S.D.N.Y.),

                                  4
aff'd, 573 F.2d 1288 (2d Cir. 1977)(holding that “the Special

Master was correct in computing defendants’ profits on the basis

of those sales which possibly infringed plaintiff’s mark, where

defendant was unable to elicit satisfactory evidence that not

all those sales were infringing”); accord Louis Vuitton S.A.,

765 F.2d at 973; see also Louis Vuitton Malletier S.A. v. LY

USA, Inc., 676 F.3d 83, 94 (2d Cir. 2012) (holding that where

defendants in the district court proceeding produced “limited

records, accountings, and sales invoices” failure to do so

invited an inference of “massive” infringement).

            When a defendant faces a statutory damages award less

than what would be awarded in actual damages, “he or she . . .

has the incentive to frustrate ascertainment of the actual

amount of the damages.”   Louis Vuitton S.A., 676 F.3d at 94,

110-111 (affirming district court award of $3,000,000 in

statutory damages and over $500,000 in attorneys’ fees and costs

where defendants in the district court proceeding produced

insufficient data to facilitate the calculation of actual

damages).   In Louis Vuitton S.A. v. Spencer, the court found

that where defendants were “evasive and uncooperative”, the

court use indirect evidence to calculate damages.    765 F.2d at

973.

            Magistrate Judge Scanlon acknowledged, and it is

apparent to this court, that plaintiff’s inability to adduce

                                  5
detailed evidence in support of a damages award is “wholly a

problem of the Defendants’ creating.”    (R&R at 8.)   Defendants’

failure to comply meaningfully with the damages discovery

ordered by the court and their destruction and disposal of

financial records, after the litigation commenced following

plaintiff’s cease and desist letters, prevented plaintiff from

ascertaining the precise amount of damages plaintiff is entitled

to recover.   The fact that “the records submitted in support of

[p]laintiff’s request for an award of profits based on

Defendants’ gross revenue are unreliable” is a direct result of

defendants’ failure to preserve documentation relevant to the

litigation.   (R&R at 8-9.)   Defendants, facing a statutory

damages award that might be less than the actual damages they

caused, had incentive to, and did, frustrate plaintiff’s and

this court’s ability to precisely determine actual damages.

Louis Vuitton Malletier S.A., 676 F.3d at 110–11.

          On May 31, 2017, the court granted plaintiff’s summary

judgment motion against defendants on plaintiff’s Lanham Act and

state common law claims, including unfair competition.    (ECF No.

57, Oral Argument Tr. (“Tr.”), at 65:1-68:13).    On August 29,

2017, the court so ordered a Permanent Injunction enjoining

defendants from “from further use of the name ‘American

Landstar’, any other name that incorporates either of ‘Landstar’

or ‘Roadstar,’ and any other name involving a combination of the

                                  6
words ‘Land’ and ‘Star’ or ‘Road’ and ‘Star.’”    (See ECF No. 58,

Permanent Injunction Order, at 1-2.)

          On September 12, 2017, plaintiff wrote to inform the

court that defendants were not in compliance with the Permanent

Injunction, as they failed to change the names of the infringing

businesses.   (See ECF No. 60, Compliance Letter.)   By letter

dated October 3, 2017, defendants informed the court that they

were in the process of complying with the Permanent Injunction

and (1) were no longer operating under the name “Landstar”, (2)

had filed final tax returns for American Landstar Logistics

Corp. and Eagle Landstar Motor Freight, and (3) were in the

process of dissolving the entities American Landstar Motor Trans

Inc. and American Landstar Transportation Inc.    (See ECF No. 67,

Compliance Letter.)    Magistrate Judge Scanlon ordered the

parties to conduct damages discovery and set a schedule for

briefing a Motion for Damages in connection with the summary

judgment decision.    (See ECF No. 69, Conference Order Dated

November 7, 2017, at 2.)

          Defendants’ limited discovery responses indicated that

defendants either destroyed or discarded responsive documents

during the course of this litigation and after the Court entered

a permanent injunction against defendants. (See ECF No. 77-3,

Scher Dec., Ex. C, Def. Responses to Document Requests, at ¶¶ 1,

2, 5-9, 11-13, 18, 20-21; ECF No. 77-4, Scher Dec., Ex. D, Def.

                                  7
Responses Interrogatories, at ¶ 4.)   For example, plaintiff

served interrogatories asking defendants to “describe the total

sales and revenues for each of the Defendants by year.”    (See

ECF No. 77-2, Scher Dec., Ex. B, Plaintiff’s Interrogatories, at

7.)   Defendants responded:

           Since the Defendant corporations are now defunct there
           are no documents regarding sales and revenues other
           than the tax returns provided to Plaintiff in response
           to Plaintiff’s discovery demands. The tax returns
           provided to Plaintiff are the only documents in
           Defendants’ possession regarding Defendants’ total
           sales and revenues since all other related documents
           have been discarded or destroyed by former employees,
           in the ordinary course of business, when Defendants
           ceased operations.

(See Def. Responses to Interrogatories, at ¶ 4 (emphasis

added).)   Plaintiffs also asked defendants to “describe all

sources of income for each of the Defendants, including but not

limited to identifying any parties paying money to Defendants.”

(Plaintiff’s Interrogatories at 8.)   In response, defendants

stated:

           The Defendant corporations are defunct and no longer
           operating. There is currently no source of income to
           Defendants and any documents relating thereto have
           been discarded and destroyed by former employees, in
           the ordinary course of business, when Defendants
           ceased operations.

(See Def. Responses to Interrogatories, at ¶ 5 (emphasis

added).)

           Defendants responses to almost all of plaintiff’s

discovery requests stated, in essence, that the defendants were

                                 8
not in possession of the requested documents as relevant

documents were “lost, discarded or destroyed by [defendants’]

former employees, in the ordinary course of business, when

Defendants ceased conducting business.”    (See Def. Responses to

Document Requests at ¶¶ 1, 2, 5-9, 11-13, 18, 20-21.)    To the

extent that defendants produced financial documents, the

documents were largely unaudited, unsigned and produced without

description.    (See R&R at 4 n.1.)   Further, defendants, based on

their own financial statements and statements during litigation,

did not cease conducting business until after the litigation

commenced and a decision finding defendants liable was issued.

By that that time, defendants’ duty to preserve evidence had

attached.

            In response to plaintiff’s complaints regarding

defendants’ damages discovery responses, defendants responded

that no documents were destroyed during the course of the

litigation, and other financial documents had already been

produced.    (See ECF No. 73, Status Letter Dated March 22, 2018,

at 1-2.)    However, defendants provided no evidence supporting

their claim that documents responsive to the Motion for Damages

were already produced or were destroyed prior to the litigation.

Further defendants’ claim contradicted the responses they

provided during damages discovery regarding the destruction or

disposal of documents when the defendants’ businesses stopped

                                  9
operating.   Further, defendants’ duty to preserve documents

arose, at the latest, on November 29, 2011, when plaintiff first

served defendant American Landstar with a cease and desist

letter notifying defendant of its infringement of Landstar’s

mark. (See Tr. 43:21-44:19.)

          Moreover, the failures in discovery appear to be part

of defendants’ pattern of noncompliance or misconduct before the

court (1) in self-serving contradictory affidavits submitted

during summary judgment motion practice, (Tr. at 28:9–29:18,

41:20-42:23, 44:13-51:1), (2) in defendants’ repeated failure to

promptly comply with the Permanent Injunction, (ECF No. 60,

Status Letter Dated September 12, 2017; ECF No. 65, Status

Letter Dated October 25, 2017), and (3) in defendants’ failure

to comply with the court-ordered briefing schedule for

plaintiff’s Motion for Damages.    (See Docket Order Dated

November 7, 2017 (setting briefing schedule for motion for

damages with plaintiff to serve the motion by April 2, 2018.

defendant to serve an opposition by May 2, 2018 and plaintiff to

reply by May 16, 2018); Docket Order Dated July 17, 2018

(granting sua sponte extension of time for defendant to file

opposition to motion for damages).)

          Plaintiff provided the court with copies of the

documentation of defendants’ profits, specifically:    American

Landstar’s unsigned tax returns for 2012, 2014, 2015 and 2016;

                                  10
an “Apex Capital Corp Client Summary” for 2009 through 2016; and

Profit & Loss statements for the years 2009 through 2016. (See

ECF No. 77, Scher Decl. ¶ 11; Scher Decl., Exs. E-J.)           The

profits disclosed by defendants are included in the chart below.

         Revenue Figures Provided by Defendants in Discovery

         Tax Returns (gross       Profit and Loss        Apex Capital Corp
           sales and total       Statements (gross     Client Summary (gross
               income)        profit and net income)    cash disbursements)

2009                                -$34,352.37             $309,828.29
                                   (net income)
2010                               $1,756,045.51           $1,625,757.03
                                  (gross profit)
                                    $381,821.85
                                   (net income)
2011                               $1,970,247.90           $1,796,852.84
                                  (gross profit)
                                    $358,850.69
                                   (net income)
2012         $1,089,300            $1,293,640.63           $1,523,316.77
            (gross sales)         (gross profit)
              $299,795             -$145,222.87
           (total income)          (net income)
2013                                $20,453.67             $1,497,242.47
                                  (gross profit)
                                   -$346,889.20
                                   (net income)
2014          $897,667             $1,183,923.59           $1,642,127.63
           (total income)         (gross profit)
                                   -$254,108.24
                                   (net income)
2015         $1,199,157             $910,603.38            $1,715,005.59
           (total income)         (gross profit)
                                     -$533,350
                                   (net income)
2016          $398,999              $469,410.47             $557,766.30
            (gross sales)         (gross profit)
              $306,279              $16,770.83
           (total income)          (net income)


                                   11
          “The Lanham Act authorizes statutory damages

awards of ‘not more than $2,000,000 per counterfeit mark per

type of goods or services sold, offered for sale, or

distributed, as the court considers just.’”   (R&R at 10 (citing

15 U.S.C. § 1117(c)(2)).)   In assessing a proper amount of

damages, the court has considered the factors set forth in the

R&R, including:

          (1) the expenses saved and the profits reaped; (2) the
          revenues lost by the plaintiff; (3) the value of the
          copyright; (4) the deterrent effect on others besides
          the defendant; (5) whether the defendant’s conduct was
          innocent or willful; (6) whether a defendant has
          cooperated in providing particular records from which
          to assess the value of the infringing material
          produced; and (7) the potential for discouraging the
          defendant.

(See R&R at 10 (citing Fitzgerald Publ’g. Co., Inc. v. Baylor

Publ’g. Co., 807 F.2d 1110, 1116-17 (2d Cir. 1986)).)    No one

factor is dispositive, and “courts maintain wide discretion in

determining an award of statutory damages.”   Innovation

Ventures, LLC v. Ultimate One Distrib. Corp., 176 F. Supp. 3d

137, 165 (E.D.N.Y. 2016) (citing 807 F.2d at 1116-17).     The

balance of the seven factors weighs in favor of plaintiff.       The

first, fourth, fifth, sixth and seventh factors weigh in favor

of granting a significant award.

          With regard to the first factor, the financial

documentation of defendants’ profits submitted by plaintiff was

inconsistent and incomplete, due to defendants’ misconduct in

                                12
failing to preserve documents during the course of litigation.

Plaintiff’s documentation, however, provides relatively

consistent figures for gross profits of over one million dollars

for the years 2010, 2011, 2012, 2014 and 2015, and gross profits

of over $300,000 in 2009 and $500,000 2016.           Taking a

conservative view of the profit figures provided by defendants,

without deductions for costs, defendants collectively obtained

at least $7,000,000 in profits. 2          Accordingly, the court finds

that the first factor weighs in favor of plaintiff.            As to the

second and third factors, the record includes no specific

information regarding plaintiff’s lost revenues or a monetary

valuation of the infringed “Landstar” trademark.

            Applying the fourth and seventh factor, the principles

of specific and general deterrence weigh in favor of a

significant award to prevent future instances of willful

infringement.     “[T]he goal of deterring similar conduct

generally requires a significant award.”           Coach, Inc. v.

O'Brien, No. 10-CV-6071, 2012 WL 1255276, at *14 (S.D.N.Y. Apr.

13, 2012) (citing Louis Vuitton Malletier, S.A. v. LY USA, No.

06-CV-13463, 2008 WL 5637161, at *2 (S.D.N.Y. Oct.3, 2008).

Factor five and six also weigh heavily in plaintiff’s favor.

Defendants’ conduct was willful and defendants did not cooperate


2 As defendants have offered no evidence to the court regarding that costs and
deductions the court should credit against their profits the court finds
defendants have failed to establish costs and deductions.

                                      13
in providing records necessary to assess damages.    Based on a

balancing of the seven factors, the court finds, as Magistrate

Judge Scanlon did in the R&R, that plaintiff is entitled to a

significant award of statutory damages.    (R&R at 10-11.)

          The court respectfully disagrees with Magistrate Judge

Scanlon’s reliance on cases related to large statutory damages

awards for “high-value, widely distributed marks” to determine

that plaintiff is not entitled to such an award.    (See R&R at

12-14.)   Plaintiff’s marks were willfully infringed, and

defendants profited as a result.     None of the cases cited in the

R&R require — and it is the court’s position that plaintiff need

not have — a globally known and exclusive mark like “Nike” or

“Louis Vuitton” to receive damages at the statutory maximum.

          The court awards plaintiff $6,000,000 in statutory

damages — $2,000,000 for the infringing use of “Landstar” in

each of the three defendant’s names — as (1) plaintiff is

entitled to statutory damages, (See R&R at 9-10), (2) a

reasonable estimation of profits is at least $7,000,000, (3) a

significant damages award will signal to repeat willful

infringers like defendants that infringing trademarks will

result in significant damages, (4) defendants’ conduct was

consistently willful, and (5) defendants not only failed to

cooperate in providing records, but actually destroyed or

disposed of the records knowing that they were needed to fully

                                14
assess damages.    (See R&R at 10 (citing Fitzgerald Publ’g. Co.,

807 F.2d at 1116-17).)

          b. Plaintiff Is Entitled to an Award of Attorneys’ Fees

            and Costs

            The court adopts Magistrate Judge Scanlon’s

recommendation for an award of attorneys’ fees and costs as this

is an exceptional and egregious case. (See R&R at 15; see also

ECF No. 58, Order for Entry of Permanent Injunction; ECF No. 60,

Notice of Failure to Comply with Permanent Injunction; ECF No.

67, Notice of Dissolution of Infringing “Landstar” Entities.)

Under the Lanham Act, the Court may award reasonable attorneys’

fees and costs to the prevailing party in “exceptional cases,”

15 U.S.C. § 1117(a), and “on evidence of fraud or bad faith.”

Gordon & Breach Sci. Publishers S.A. v. Am. Inst. of Physics,

166 F.3d 438, 439 (2d Cir. 1999) (collecting cases).      The court

granted plaintiff’s summary judgment motion and found that

defendants infringed plaintiff’s marks willfully and in bad

faith.    (Tr. at 65:1-68:13.)   As such, an award of reasonable

attorneys’ fees and costs is appropriate.

            Plaintiff has already submitted contemporaneous time

entries and billing records of counsel for litigation of this

action.    (See Scher Decl. at ¶ 20). Within fourteen (14) days of

this decision, plaintiff is ordered to submit supporting papers

for their request for attorneys’ fees and costs that include an

                                  15
itemized list of costs incurred for the litigation and any

supporting documentation.

                         III.   CONCLUSION

          For the reasons stated in this memorandum and order,

plaintiff’s motion for damages is granted, and the amount of the

award recommended in Magistrate Judge Scanlon’s R&R is modified

as follows: plaintiff is awarded $2,000,000 as against each

defendant, for a total of $6,000,000 in statutory damages.     The

court finds that an award of attorneys’ fees and costs is

appropriate and plaintiff shall submit supporting papers

requesting attorneys’ fees and costs within fourteen days of the

date of this decision.   The Clerk of Court is directed to enter

judgment in favor of plaintiff.



SO ORDERED.

Dated:    March 13, 2019
          Brooklyn, New York


                                       ____________/s/_____________
                                       Hon. Kiyo A. Matsumoto
                                       United States District Judge




                                  16
